DETAILED ACTION
Claims 21-40 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/23/22, with respect to the rejection of claim 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Koren et al (Pub. No. US 2014/0074806 A1) [0050] lines 1-6, [0052] lines 1-8 and [0054] lines 1-8 which is able to show that a string policy enforcement system and validation viewed as a type of source quality check engine as enforcement of policy and validation can be viewed as a type of check where the engine/system can interface with other systems including the IDE, translation system and system that performs software builds thus viewed as a type of centralized check engine that interfaces with IDE the build process system and a translation process system.  Also, where it is seen in Koren [0049] lines 1-15 [0050] lines 1-6 and Fig. 2 that shows that the centralized policy enforcement system/engine includes a report generator thus acting as a type of user interface centralized/connected to the IDE, translation system and build system seen in specific detail disclosed above.
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 10 lines 5-8) wherein the one or more check are specified in the request and are selected from the corresponding plurality of available checks configured to be performed by the SQCS system in association with the development stage integrated with the application that issued the request via the call.

With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, it is seen in the teachings of Tsoukalas Col. 7 lines 34-61 the specifics of being able to select a subset of test/checks from a group of test/checks to selected from to be performed thus viewed as a type of specific request for specific checks where it is seen in the teachings of Anglin [0021] lines 1-10 which is able to show the specifics that testing/verification/check is performed associated with pseudo translation, where the pseudo translation is performed during the development stage thus together can be seen as discloses wherein the one or more check are specified in the request and are selected from the corresponding plurality of available checks configured to be performed by the SQCS system in association with the development stage integrated with the application that issued the request via the call

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 27-29, 31-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. (Pub. No. US 2018/0225285 A1), Tsoukalas et al. (Patent No. US 10,678,678 B1), in view of Marti et al. (Pub. No. US 2007/0260584 A1) and further in view of Koren et al. (Pub. No. US 2014/0074806 A1).

As to claims 21 and 34 , Anglin discloses a system comprising: one or more processors (Anglin [0006] lines 1-4); and 
one or more storage devices storing instructions executable by the one or more processors to perform operations implementing a centralized source quality check (SQC) engine (Anglin [0006] lines 1-10; which shows instruction that are associated with translation testing of the software/application thus viewed as implementation of a source quality check ), the operations including: 
computer-processing a request for performing a source quality check on software source code, wherein the request is issued via one or more calls by an application integrated with an Integrated Development Environment (IDE), a build process, or a translation process for development of a software application, and wherein the one or more calls are received via a respective interface of the centralized SQC engine (Anglin [0021] lines 1-10, [0025] lines 4-12, [0028] lines 16-21 and [0045] lines 1-7; which shows the performing of a globalization verification test in response to receiving the pseudo translation of the software/application including the source date file/source code, thus viewed as having some type of communication interface to receive information, and thus acting as a type of request quality check as part of the development stage), 
analyzing the software source code for the software application in accordance with the request (Anglin [0021] lines 1-10 and [0026] lines 4-7; which shows being able to perform globalization verification test on the pseudo translation associated with the software viewed as a form of analysis, where the pseudo translation can be requested and used in the testing thus viewed as a type of testing request), 
identifying issues in the software source code by performing a selected subset of checks with the centralized SQC engine, wherein the selected subset of checks are selected from a plurality of checks that are available to be performed for each of the IDE, the build process, and the translation process, wherein the issues are translation issues, and wherein the selected subset of checks identify potential problems that would occur during translation of content associated with the source code (Anglin [0021] lines 1-10 and [0045] lines 1-17; which shows being able to perform globalization verification test of the software to determine/identify potential issues/errors associated with the translation, where the test can perform a plurality of checks associated with a development and part of the translation process, where the specifics of selecting a subset can be seen disclosed in more detail below).

Anglin does not specifically disclose performing a selected subset of checks.

However, Tsoukalas discloses performing a selected subset of checks (Tsoukalas Col. 7 lines 36-41; which shows the ability to select of subset of test/check to perform, where it is seen specifically disclosed above the specifics of the checks).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tsoukalas showing the selection of a subset of test into the testing of Anglin for the purpose of being able to increase the efficiency of the testing, as taught by Tsoukalas Col. 1 lines 34-36.

Anglin as modified by Tsoukalas does not specifically disclose outputting, to a user interface, graphical user interface elements indicating the identified issues in the source code and usable to correct or address the identified issues in the source code.

However, Marti discloses outputting, to a user interface, graphical user interface elements indicating the identified issues in the source code and usable to correct or address the identified issues in the source code (Marti [0097] lines 13-17; which shows being able to output/display suggestion to correct the problems associated with the translation of the string viewed as being part of code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marti showing the ability to identify corrections into the checking systems of Anglin as modified by Tsoukalas, for the purpose of increasing usability by proving additional functionality with testing, as taught by Marti [0097] lines 13-17.

Anglin as modified by Tsoukalas and Marti does not specifically disclose wherein each of the IDE, the build process, and the translation process interface with the centralized SQC engine.

However, Koren discloses wherein each of the IDE, the build process, and the translation process interface with the centralized SQC engine (Koren [0050] lines 1-6, [0052] lines 1-8 and [0054] lines 1-8; which is able to show that a string policy enforcement system and validation viewed as a type of source quality check engine as enforcement of policy and validation can be viewed as a type of check where the engine/system can interface with other systems including the IDE, translation system and system that performs software builds thus viewed as a type of centralized check engine that interfaces with IDE the build process system and a translation process system).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Koren showing the checking/enforcement is within each of the ide, translation system, and related builds into the checking systems of Anglin as modified by Tsoukalas and Marti for the purpose of increasing validation/checking by being performed in all three types of environments, as taught by Koren [0050] lines 1-6.

As to claim 24,  Anglin discloses wherein the selected subset of checks on the source code include analysis of text parameters of the source code, local/regional policy compliance of the source code, sensitive terminology of the source code, duplicate string identifiers in the source code, length parameters for the source code, text types of the source code, corrupted characters in the source code, pluralization in the source code, language detections for the source code, spellings of the source code, linguistic source issues in the source code, terminology of the source code, geopolitical parameters of the source code, and/or patterns of the source code (Anglin [0045] lines 1-17; which shows that the testing can include analysis of the translation for evaluation/testing including any errors in the translation thus viewed as including linguistic and terminology issues to name a few of the possible evaluation/tested performed where it is seen specifically disclose above the specifics of the selected subset of checks/test).

As to claim 25, Anglin as modified by Tsoukalas does not specifically disclose however Marti discloses wherein the instructions are further executable to generate data for the graphical user interface elements, based on results of performing the selected subset of checks, in a machine-readable format configured to be output or processed by the user interface (Marti [0097] lines 10-17; which shows being able to generate visual indication based on the results of testing translation that can be output/displayed in the user interface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marti showing the ability to identify corrections into the checking systems of Anglin as modified by Tsoukalas, for the purpose of increasing usability by proving additional functionality with testing, as taught by Marti [0097] lines 13-17.

As to claim 26, Anglin as modified by Tsoukalas and Marti does not specifically disclose, however, Koren discloses wherein requests for performing source quality checks on source code are issued via calls from within each of the Integrated Development Environment (IDE), the build process, and the translation process (Koren [0050] lines 1-6; which shows the validation and policy enforcement, viewed as checks can be integrated with the IDE, translation system and software builds thus viewed that each of the IDE build process and translation process can in light of the specifics of checks on source code issued by calls, can issue these check calls).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Koren showing the checking/enforcement is within each of the ide, translation system, and related builds into the checking systems of Anglin as modified by Tsoukalas and Marti for the purpose of increasing validation/checking by being performed in all three types of environments, as taught by Koren [0050] lines 1-6.

As to claim 27, Anglin discloses wherein the centralized SQC engine is hosted by a cloud provider of a cloud computing system that performs cloud-based computing operations (Anglin [0045] lines 1-17 and [0048] lines 1-9; which shows that aspects of the pseudo translation manager viewed as including it testing can be based/hosted on a cloud-based system thus viewed as the system including cloud-based operations as well).

As to claims 28 and 35, Anglin discloses wherein the selected subset of checks includes a local policy non-compliance check for the source code, a violation check for the source code, a linguistic check for the source code, and/or a terminology check for the source code (Anglin [0028] lines 16-21 and [0045] lines 3-17; which shows the testing check includes linguistic/language checks of the source data/code information, where the specifics of the selected subset of checks can be seen specifically disclosed above).

As to claim 29, Anglin discloses a method comprising: in a source quality check service (SQCS) system, processing a request to perform one or more checks on source code of a software application in development, wherein the request is issued via a call by an application integrated with a development stage, the development stage including an Integrated Development Environment  (IDE), a build process, or a translation process used during development of the software application, and wherein the request is received via an interface of the SQCS system (Anglin [0021] lines 1-10, [0025] lines 4-12, [0028] lines 16-21 and [0045] lines 1-7; which shows the performing of a globalization verification test in response to receiving the pseudo translation of the software/application including the source date file/source code, thus viewed as having some type of communication interface to receive information, and thus acting as a type of request source quality check as part of the development stage thus viewed that the development stage including/tied to a translation process); 
performing the one or more checks on the source code to identify one or more issues in the source code, the corresponding plurality of available checks configured to be performed by the SQCS system in association with the development stage integrated with the application that issued the request via the call (Anglin [0021] lines 1-10 and [0045] lines 1-17; which shows being able to perform globalization verification test of the software to determine/identify potential issues/errors associated with the translation, where the test can perform a plurality of checks associated with a development stage and part of the translation process, where the specifics of selecting/specifying a subset can be seen disclosed in more detail below).

Anglin does not specifically disclose the one or more checks are specified in the request and are selected from the corresponding plurality of available check

However, Tsoukalas discloses the one or more checks are specified in the request and are selected from the corresponding plurality of available check (Tsoukalas Col. 7 lines 36-41; which shows the ability to select of subset of test/check to perform thus viewed as a specific request for specific checks, where it is seen specifically disclosed above the specifics of the checks).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tsoukalas showing the selection of a subset of test into the testing of Anglin for the purpose of being able to increase the efficiency of the testing, as taught by Tsoukalas Col. 1 lines 34-36.

Anglin as modified by Tsoukalas does not specifically disclose outputting, to a user interface, data for graphical user interface elements indicating the identified one or more issues in the source code, wherein the issues are translation issues associated with potential problems that would occur during translation of content of the source code.

However, Marti discloses outputting, to a user interface, data for graphical user interface elements indicating the identified one or more issues in the source code, wherein the issues are translation issues associated with potential problems that would occur during translation of content of the source code (Marti [0097] lines 13-17; which shows being able to output/display suggestion to correct the problems associated with the translation of the string viewed as being part of code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marti showing the ability to identify corrections into the checking systems of Anglin as modified by Tsoukalas, for the purpose of increasing usability by proving additional functionality with testing, as taught by Marti [0097] lines 13-17.

Anglin as modified by Tsoukalas and Marti do not specifically disclose wherein at least two of the IDE, the build process and the translation process are respectfully associated with a corresponding plurality of available checks; and a user inter centralized to two or more of the IDE, the build process or the translation process.

However, Koren discloses wherein at least two of the IDE, the build process and the translation process are respectfully associated with a corresponding plurality of available checks; and a user inter centralized to two or more of the IDE, the build process or the translation process (Koren [0048] lines 1-6, [0049] lines 1-15, [0050] lines 1-6, [0052] lines 1-8 and [0054] lines 1-8 and Fig. 2; which is able to show that a string policy enforcement system and validation viewed as a type of source quality check engine as enforcement of policy and validation can be viewed as a type of check where the engine/system can interface with other systems including the IDE, translation system and system that performs software builds thus viewed as a type of centralized check engine that interfaces with IDE the build process system and a translation process system, and where it is seen that the centralized policy enforcement system/engine includes a report generator thus acting as a type of user interface centralized/connected to the IDE, translation system and build system seen in specific detail as seen disclosed above ).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Koren showing the checking/enforcement is within each of the ide, translation system, and related builds into the checking systems of Anglin as modified by Tsoukalas and Marti for the purpose of increasing validation/checking by being performed in all three types of environments, as taught by Koren [0050] lines 1-6.


As to claim 31, Anglin discloses wherein the SQCS system is hosted by a cloud provider of a cloud computing system that performs cloud-based computing operations (Anglin [0045] lines 1-17 and [0048] lines 1-9; which shows that aspects of the pseudo translation manager viewed as including it testing can be based/hosted on a cloud-based system thus viewed as the system including cloud-based operations as well).

Anglin as modified by Tsoukalas and Marti do not specifically disclose wherein the interface at which the request to perform the one or more checks comprises the user interface centralized to the two or more of the IDE, the build process of the translation process.

However, Koren discloses wherein the interface at which the request to perform the one or more checks comprises the user interface centralized to the two or more of the IDE, the build process of the translation process (Koren [0049] lines 1-15, [0050] lines 1-6, [0052] lines 1-8 and [0054] lines 1-8 and Fig. 2; which is able to show the specifics of a string policy enforcement system and validation viewed as a type of source quality check engine as enforcement of policy and validation can be viewed as a type of check where the engine/system can interface with other systems including the IDE, translation system and system that performs software builds thus viewed as a type of centralized check engine that interfaces with IDE the build process system and a translation process system where it is also seen that this centralized source quality check system includes a report generation providing information to a user acting as a type of user interface, and it is seen specifically above the specifics of the interface of the source quality check system that receives the request thus together can be seen as discloses the interface at which the request to perform the one or more checks comprises the user interface centralized to the two or more of the IDE, the build process of the translation process).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Koren showing the checking/enforcement is within each of the ide, translation system, and related builds into the checking systems of Anglin as modified by Tsoukalas and Marti for the purpose of increasing validation/checking by being performed in all three types of environments, as taught by Koren [0050] lines 1-6.


As to claim 32, Anglin disclose wherein the one or more checks include two or more of a local policy non-compliance check of the source code, a violation check of the source code, a linguistic check of the source code, or a terminology check of the source code (Anglin [0045] lines 1-17; which shows that the testing can include analysis of the translation for evaluation/testing including any errors in the translation thus viewed as including linguistic and terminology issues to name a few of the possible evaluation/tested as well as performance errors in execution of software thus viewed as non-compliance check of the source code performed where it is seen specifically disclose above the specifics of the selected subset of checks/test).

As to claims 33 and 40, Anglin as modified by Tsoukalas does not specifically disclose however, Marti discloses wherein the data for the graphical user interface elements includes an identification of the one or more issues in the source code and respective suggestions to correct the one or more identified issues in the source code before the source code is passed along to a next stage of development of the software application (Marti [0097] lines 10-17; which shows visual user interface elements indicating problems with the translation and suggestion to correct the functional problems to be displayed, viewed as being before a next stage of development without further detail about what the next stage of development will be ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marti showing the ability to identify corrections into the checking systems of Anglin as modified by Tsoukalas, for the purpose of increasing usability by proving additional functionality with testing, as taught by Marti [0097] lines 13-17.

As to claim 37 Anglin as modified by Tsoukalas and Marti does not specifically disclose however Koren discloses wherein the one or more Application Programming Interface calls include a first Application Programming Interface call made by a first respective computer application used for the IDE or the build process of the development of the software application, and wherein the method further comprises computer-processing a second Application Programming Interface call made by a second respective computer application used for the translation process of the development of the software application (Koren [0050] lines 1-14; showing the ide and the translation process that can both include call to connectivity layer including API thus viewed as both including API calls thus viewed as including a first and second API calls where it is seen specifically disclosed above the software development/testing and viewed as not limited to only one software thus can be viewed as related to and including a second application as well).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Koren showing the checking/enforcement is within each of the ide, translation system, and related builds into the checking systems of Anglin as modified by Tsoukalas and Marti for the purpose of increasing validation/checking by being performed in all three types of environments, as taught by Koren [0050] lines 1-6.

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Tsoukalas, Marti and Koren as applied to claims 21 and 34 above, and further in view of Sterling (Pub. No. US 2002/0055833 A1).

As to claim 22, Anglin as modified by Tsoukalas, Marti and Koren does not specifically disclose wherein the one or more calls comprise one or more Application Programming Interface calls, and wherein the centralized SQC engine communicates with the application via a software plugin configured to issue the one or more Application Programming Interface calls.

However, Sterling discloses wherein the one or more calls comprise one or more Application Programming Interface calls, and wherein the centralized SQC engine communicates with the application via a software plugin configured to issue the one or more Application Programming Interface calls (Sterling [0080] lines 13-20; which shows being able to calls can include specific API calls that can be accessed through a software plugin).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sterling showing the API calls into the calls of Anglin as modified by Tsoukalas, Marti and Koren for the purpose of increasing usability by providing an update mechanism for updating information, as taught by Sterling [0080] lines 13-20.

As to claim 36, Anglin as modified by Tsoukalas, Marti and Koren does not specifically disclose however Sterling disclose wherein the selected subset of checks are selected via input to the user interface and received via the one or more Application Programming Interface calls (Sterling [0080] lines 13-20; which shows the specifics of the API calls interfacing with software, where it is viewed in light of specific teachings above showing the selection of a subset of checks can be viewed as interface with the software for the testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sterling showing the API calls into the calls of Anglin as modified by Tsoukalas and Marti for the purpose of increasing usability by providing an update mechanism for updating information, as taught by Sterling [0080] lines 13-20.

Claims 23, 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Tsoukalas, Marti and Koren as applied to claims 21, 29 and 34 above, and further in view of Goldsteen et al. (Pub. No. US 2021/0240840 A1).

As to claims 23, 30 and 38, Anglin as modified by Tsoukalas, Marti and Koren does not specifically disclose wherein the operations further include converting the source code to an exchangeable file format before performing the selected subset of checks on the source code.

However, Goldsteen discloses wherein the operations further include converting the source code to an exchangeable file format before performing the selected subset of checks on the source code (Goldsteen [0053] lines 1-10 and [0055] lines 1-10; which shows being able to convert the information stored, viewed as including source code data, into an exchange format file before transferred to purpose certifier, thus being able to covert before specific action which in light of above disclosed information can be viewed as including the performing the selected checks).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Goldsteen showing the converting code into a data exchange format into the date of Anglin as modified by Tsoukalas, Marti and Koren for the purpose of increasing usability by being able to provide data in a plurality of different formats thus increasing use options, as taught by Goldsteen [0055] lines 1-10

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Tsoukalas, Marti and Koren as applied to claim 34 above, and further in view of Sul et al. (Pub. No. US 2007/0204204 A1).

As to claim 39, Anglin as modified by Tsoukalas, Marti and Koren does not specifically disclose wherein at least two of the checks in the selected subset of checks are performed on the source code simultaneously.

However, Sul discloses wherein at least two of the checks in the selected subset of checks are performed on the source code simultaneously (Sul [0067] lines 7-11; which shows that there can be multiple concurrent/simultaneous code checks performed, thus in light of above disclosed information viewed as the selected subset of code checks).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Sul showing concurrent code checking, into the code checker of Anglin as modified by Tsoukalas, Marti and Koren for the purpose of increasing efficiency by capturing and processing a large amount of error checks at the same time, as taught by Sul [0067] lines 7-11

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193